Citation Nr: 0332833	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $4,938.53, to include 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from February 1984 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 2002, which denied waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$4,938.53.


FINDINGS OF FACT

1.  From August 1999 to October 2001, the veteran was paid 
extra compensation by reason of having a dependent child who 
was over 18 and in school; simultaneously, the child received 
Chapter 35 educational assistance.  Such concurrent payment 
of these VA benefits is not permitted.  The veteran has been 
charged with a compensation overpayment debt of $4,938.53 due 
to the concurrent payments.

2.  The veteran was neither aware of nor caused the erroneous 
compensation payments; the erroneous payments were due solely 
to VA error.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$4,938.53 was the result of an erroneous award based solely 
on VA administrative error.  Such overpayment was not 
properly created, and the related debt assessed against the 
veteran is not valid.  38 U.S.C.A. § 5112 (West 2002); 38 
C.F.R. § 3.500 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

All information necessary to decide this case is already on 
file, and there is compliance with the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 
5103A; Barger v. Principi, 16 Vet.App. 132 (2002).  

The overpayment in this case arose when the veteran was 
erroneously paid extra compensation benefits, during the 
period from August 1999 to October 2001, for a dependent 
child who was over 18 and in school, at the same time this 
child was receiving Chapter 35 educational assistance.  See 
38 U.S.C.A. §§ 101(4), 1115.  VA regulations prohibit payment 
of extra compensation for a dependent child based on school 
attendance, concurrently with the child receiving Chapter 35 
educational assistance.  38 C.F.R. §§ 3.667, 3.707, 21.3023.  
Further, an election of Chapter 35 educational assistance is 
a bar to subsequent compensation on account of the child's 
school attendance.  Id.  Therefore, the veteran was not 
properly entitled to receive the additional compensation 
based on his child's school attendance, for the same period 
of time the child was receiving Chapter 35 educational 
assistance.  

The veteran contends that he should not have to repay the 
debt, because the debt resulted from administrative error.  
He contends that he does not understand how the VA works, and 
he relies on VA to make the correct adjustments.  He feels 
that it was VA's responsibility to remove his son from his 
compensation at the same time Chapter 35 benefits were 
granted.

If a debt was solely the result of VA administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  As 
a result, there would no valid debt.  Although not addressed 
by the RO, the issue of the validity of the debt is implicit 
in the issue of waiver.  See Schaper v. Derwinski, 1 Vet.App. 
430 (1991).  

The overpayment in this case was apparently based on the 
failure of the education Regional Processing Center (RPC), 
located elsewhere, to notify the RO of the award of Chapter 
35 benefits to the veteran's dependent son.  It must be 
emphasized that the RO's actual knowledge of the concurrent 
receipt of Chapter 35 benefits is irrelevant to a decision of 
administrative error; the RO is considered to be in 
constructive possession of documents within VA.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  In other words, the RO is 
presumed to have been notified of the election of Chapter 35 
benefits as of the date notice was received at the RPC.  

Whether the RO's actions in erroneously paying duplicate 
benefits is sole administrative error depends upon whether 
the payee knew, or should have known, that the payments were 
erroneous.  Where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  38 U.S.C.A. 
§ 5112(b)(9); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 
Vet.App. 171, 174 (1997); Thus, if the veteran was aware of 
or caused the erroneous payment, the retroactive reduction in 
his compensation benefits would be correct, and the 
overpayment valid.  

The basic facts are not in dispute, and may be briefly 
summarized.  In April 1997, effective from November 1996, the 
veteran was awarded service connection for disabilities 
evaluated 80 percent disabling.  An April 1997 RO letter 
informing him of this award also informed him that he was 
being paid additional compensation benefits for his spouse 
and three children, and that if his older son, J. (who was 
over 18), was still in school, the veteran should complete 
and return the enclosed form requesting approval of school 
attendance.  In September 1997, the son commenced a course of 
education, and the veteran submitted a request for approval 
of school attendance that month.  In an award letter dated in 
October 1997, the veteran was informed him that he was being 
paid additional compensation benefits for his spouse and 
children, and that payments for his son, J., based on school 
attendance would continue until October 1999.  

In March 1998, effective from May 1997, the veteran was 
awarded a 100 percent compensation rating for service-
connected disabilities.  The March 1998 letter informing him 
of this award contained a list of changes in the amount of 
his compensation, for various reasons, including school 
attendance, for the period from 1996 to 2004.  Subsequent 
letters informed him of other amendments.    

In a September 1999 rating action, the veteran was found to 
be permanently and totally disabled from service-connected 
disabilities.  The letter informing him of this decision also 
informed him that his wife and three children were eligible 
for Chapter 35 Dependents Educational Assistance.  A pamphlet 
explaining this benefit and an application were enclosed.  
Among other things, the pamphlet noted that a child eligible 
for compensation based on school attendance must elect which 
benefit to receive, and that an election of educational 
assistance was a bar to further payment of compensation after 
the age of 18.  

Later that month, an application for Chapter 35 educational 
assistance was received from the veteran's son, J.  The 
application forms contained a section titled "Election" 
which stated that the commencement of program of education 
under Chapter 35 would generally prohibit future payments of 
compensation otherwise payable as a result of school 
attendance.  Attention was drawn to the instructions, which 
stated that an election of Chapter 35 educational benefits 
was final, and could not be changed, and that this meant that 
further payments of compensation based on school attendance 
after cashing the first check were prohibited.  

The dependent's educational file is not of record.  However, 
an award action dated in June 2000 shows that the veteran's 
son was granted Chapter 35 benefits effective in August 1999, 
and the address listed on his award was different from the 
veteran's address.  The notification he specifically received 
is not of record.  However, the award letters generally 
accompanying this notification do not explicitly identify the 
effect of the receipt of Chapter 35 benefits on the veteran's 
compensation, and it cannot be assumed otherwise in this 
case.  

In the meantime, the veteran continued to receive additional 
compensation benefits based on his son's school attendance.  
No notification letters he may have received during this 
period, if any, are of record.  However, in October 2001, he 
was requested to verify his son's continued school 
attendance; the completed certification was received two 
weeks later.  As a result, the RO took action to reduce the 
veteran's compensation.  In October 2001, he was informed of 
the erroneous payments, that the VA proposed to reduce his 
benefits effective in August 1999, and that he would continue 
to receive his payments at the current rate for 60 days, 
unless he otherwise notified the RO.  The veteran immediately 
responded, telling VA to reduce his compensation immediately.  
The RO's retroactive adjustment resulted in the overpayment 
at issue.  

The veteran contends that he relied upon VA to correctly 
adjust his payments.  He believes that this was 
administrative error.    

As indicated above, for the erroneous payments to have been 
sole administrative error, the veteran (or other payee) 
cannot have caused or been aware of the erroneous payments.  
The information provided by the veteran and his son was 
accurate; therefore, the erroneous award was not caused by 
any of the payees.  

The evidence is less clear as to whether the veteran knew 
that the payments were erroneous.  In this regard, he had a 
daughter who was also receiving Chapter 35 benefits during 
this period, and his compensation was correctly adjusted to 
reflect her receipt of Chapter 35 benefits.  Nevertheless, 
the file does not contain any record that he was notified 
that his benefits were being reduced because of her election 
of Chapter 35 benefits.  In the absence of any such 
notification, it cannot be assumed that the veteran had 
actual knowledge of the erroneous payments.  Some support for 
his lack of knowledge may be found in the veteran's prompt 
response with the verification of his son's school 
attendance.

Also weighing in the veteran's favor is his immediate 
response to the VA's initial notification of the overpayment, 
and his prompt attempts to minimize the overpayment.  

It must also be determined whether, regardless of actual 
knowledge, the veteran or other payee should have known that 
the payments were erroneous.  To this end, the Board must 
determine whether he received adequate notification that his 
additional compensation for a child in school, and the 
child's of Chapter 35 educational assistance, were mutually 
exclusive benefits, and that his benefits had not been 
correctly adjusted.  

The two benefits in this case-compensation to the veteran 
for dependent children in school, and Chapter 35 benefits to 
the children-are both predicated on the same status-a child 
of the veteran, over the age of 18, and attending school.  
However, the compensation is awarded to the veteran, while 
the Chapter 35 benefits are awarded to the child.  Due to the 
potential for misunderstanding in these circumstances, the 
fact that they are mutually exclusive benefits is one that 
should be emphasized, to both the veteran and the child.  

While the Chapter 35 application form notes that the election 
of benefits is an important matter, the application form, 
instructions, and pamphlet all fail to adequately clarify the 
benefit which must be given up to obtain the educational 
assistance.  Specifically, these documents refer to payment 
of compensation.  However, the child, who directly receives 
the Chapter 35 benefits, and signs the election, does not 
separately receive compensation; an additional amount is 
included in the veteran's compensation for his qualifying 
dependent children.  On the other hand, the veteran's 
compensation awards of record did not contain any 
notification to him of the fact that both benefits cannot be 
received.   

The veteran also states that he did not understand the 
compensation and relied upon VA to provide the correct 
amount.  The many amendments to his compensation for various 
reasons, including cost of living adjustments, often for 
reasons not clearly identified, support this assertion.  
Indeed, the combination of his having provided all the 
required information to the VA, the ambiguous nature of the 
notification of the effect of Chapter 35 benefits on his 
compensation, and the absence of any specific notification 
that he was continuing to receive benefits for his son after 
Chapter 35 benefits commenced, would lead a reasonable person 
to assume that, since both programs were administered by VA, 
the correct adjustments had been made.   

In sum, under these circumstances, the Board finds that 
actual knowledge that the veteran was receiving an erroneous 
amount of compensation has not been established; and that the 
notification to both him and his son was deficient, in that 
neither was adequately informed that the veteran's additional 
compensation for a child attending school and the child's 
receipt of Chapter 35 benefits were mutually exclusive 
benefits.  Finally, the record does not contain evidence that 
the veteran was adequately notified that his benefits had not 
been adjusted to reflect his son's election of Chapter 35 
benefits, even if he had known that they should have been.  

In view of all of these factors, the Board finds that the 
assessed debt, in the amount of $4,938.53, was due to sole VA 
administrative error.  Therefore, the effective date of the 
reduction of compensation benefits based on the concurrent 
receipt of Chapter 35 benefits is the date of the last 
payment made in the erroneous amount.  38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b).  Accordingly, the assessed 
compensation overpayment debt of $4,938.53 is not valid and 
is not owed by the veteran.  Therefore, there is no 
overpayment, and the appeal is allowed.  


ORDER

An assessed compensation overpayment debt of $4,938.53 was 
not properly created, and the veteran does not owe this 
assessed debt.  The appeal is granted.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



